DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,003. Although the claims at issue are not identical, they are not patentably distinct from each other because instant patent fully discloses the features of the claims.  See below:

Regarding claims 21, 33 and 36 Patent ‘0030 discloses,
 	Receive a mathematical representation of a media file and a set of attributes associated with a first user equipment, wherein the set of attributes comprise data collected over a predetermined period of time (note claim 1, col 22 lines 6-10); 
 	Determine a set of one or more user equipment from a complete set of user equipment based on performing facial authentication via comparison of the received mathematical representation of the media file and a set of previously received and stored mathematical representations of an image associated with each user of the set of one or more user equipment (note claim 1, col. 22 lines 11-14); 
and
 	 transmit to each of the user equipment of the determined set of one or more user equipment the set of attributes associated with the received mathematical representation of the media file (note claim 1, col. 22 lines 15-18); 
 	wherein each of the user equipment of the determined set of one or more user equipment is configured to (note claim 1, col. 22 lines 19-20):
  	Match at least one attribute from the received set of attributes associated with the first user equipment with an attribute stored locally on the user equipment (note claim 1, col. 22 lines 21-26); 
and 
 	transmit, to the computing device, a signal indicating a successful matching of at least one attribute of the received set of attributes (note claim 1, col. 22 lines 27-29); and
 	 wherein the computing device is further configured to: determine a subset of one or more user equipment from the determined set of one or more user equipment based on whether the computing device received a signal from that user equipment indicating a successful match (note claim 1, col. 22 lines 30-31); and
 	 transmit a signal to the first user equipment to transmit the media file directly to each of the user equipment of the determined subset of one or more user equipment (claim 10).

Regarding claim 22 patent ‘003 discloses,
  	Wherein the first user equipment is further configured to: transmit the media file to the determined subset of user equipment (note claim 9 and col 22 lines 55-56).

Regarding Claim 23 patent ’00 discloses,
 	Wherein each of the user equipment of the determined subset of one or more user equipment having a successful matching of at least one attribute is further configured to: receive the media file from the first user equipment (note claim 7).

Regarding claim 24 patent ‘003 discloses,
 Wherein the media file is a digital media file (note claim 22 col. 22 lines 32-33).

Regarding claim 25 patent  ’003 discloses,
 	Wherein the mathematical representation of an image is a hash representation of the media file (note claim 3, col. 22 lines 34-36).

Regarding claim patent ‘003 discloses,
 	Wherein the mathematical representation of an image comprises facial data (note claim 4, col. 22 lines 37-39).

Regarding claim 27 patent ‘003 discloses,
 	Wherein the facial data is of a face previously enrolled by the user of the user equipment (note claim 5, col. 22 lines 40-41).

Regarding claims 28, 34 and 37 patent ‘003 discloses,
 	Wherein the set of attributes comprises at least one of: GPS location data, GPS trail, Bluetooth ID of user devices proximate to the user equipment, list of Bluetooth IDs of devices proximate to the user equipment over a period of time, and Wi-Fi network ID associated with each user equipment (note claim 6, col. 22 lines 42-47).

Regarding claims 29, 35 and 39 patent ‘003 discloses,
 	Wherein determining a subset of one or more user equipment is further based on matching data points for each user equipment based on comparison of each of the set of attributes associated with each user equipment (note claim 7, col. 22 lines 48-52).

Regarding claim 30 patent ‘003 discloses,
  	Wherein the media file and a set of attributes associated with a user equipment is received based on capturing of a photograph by one of the one or more user equipment (note claim 9, col. 22 lines 55-57).

Regarding claims 31 and 38 patent ‘003 discloses,
 	Wherein the first user equipment is further configured to: transmit the media file to the determined subset of user equipment via Multimedia Messaging Service (MMS) (note claim 11, col. 22 lines 63- col. 23 lines 2).

Regarding Claim 32 patent ‘003 discloses,
 	Wherein the successful comparison is further based on receiving a matching score and the matching score for a user associated with the user equipment being above a threshold value (note claim 12, col. 23 lines 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY M DESIRE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

G.D.
December 12, 2022